                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

BEELMAN TRUCK CO.,                             )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )       Case No. 1:18-cv-00122-SNLJ
                                               )
RABEN TIRE CO, LLC., et al,                    )
                                               )
               Defendants.                     )

                              MEMORANDUM AND ORDER

        This matter comes before the Court on defendant Matthew Roper’s motion for

summary judgment (#28). For the following reasons, that motion will be GRANTED.

I. BACKGROUND

        This case involves a claim for contribution by plaintiff, Beelman Truck Company,

against defendant Roper for his negligent attempt at repairing one of Beelman’s tractor-

trailers. Not long after the repairs, the tractor-trailer was involved in an accident with

non-parties Jessica Richmond and Jessica White, leading to Richmond’s injuries and

White’s death. Richmond and the estate of White have settled with Beelman in a related

case.

        The theory of liability against Roper is particularly notable for one reason:

Beelman says Roper should be held liable as a joint tortfeasor, in essence, for the reason

of where the tractor-trailer ended up—parked on the side of the highway on southbound

I-55. Beforehand, while replacing a blown tire, Roper admits he “cracked” one of the

tractor-trailer’s “crossmembers.” Notwithstanding, the driver of the tractor-trailer,

                                              1
Edward Fournie, elected to reenter traffic so that he could reach a truck stop a mile-or-

two away to conduct further repairs. However, after talking with his dispatcher about the

safety of the broken crossmember, Fournie “pulled back over at or near mile marker 29.”

This last decision would turn out to be calamitous.

        About that same time, Richmond was also driving southbound on I-55. White was

a passenger in her car. Richmond was in the passing lane (left lane) and saw Fournie’s

tractor-trailer parked on the righthand shoulder ahead of her. Richmond explained that

she then saw another, unidentified tractor-trailer approaching her from behind in the

righthand lane. That second tractor-trailer attempted to merge into the left lane, where

Richmond was, to avoid Fournie’s tractor-trailer. Reacting to this, Richmond “turned

[her] wheel sharply to the left,” lost control of her vehicle, and struck Fournie’s tractor-

trailer parked on the highway shoulder. One of the witnesses described how Richmond

“made a quick move to the left and then [the car] turned, and it came just perpendicular to

the roadway, and it headed right towards the back axle of [Fournie’s] parked tractor-

trailer.”

        Plaintiff does not deny that, at the time of the accident, the roadways were wet,

Richmond was driving over the posted speed limit of 70 miles-per-hour (between 75 and

81 miles-per-hour), the tread depths of Richmond’s rear tires “was significantly lower

than [they] should have been,” and the merging of the unidentified tractor-trailer

prompted Richmond to turn sharply resulting in the loss of control of her car. Still,

plaintiff says Roper’s breaking of the crossmember of Fournie’s tractor-trailer ultimately



                                              2
“set in motion” the events that led to the injuries that plaintiff now seeks contribution

for.1

II. STANDARD OF REVIEW

        Summary Judgment involves the “threshold inquiry of determining whether there

is a need for trial.” Walls v. Petrohawk Properties, LP., 812 F.3d 621, 624 (8th Cir. 2015)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)). In other words,

summary judgment is appropriately granted if, in viewing the record in a light most

favorable to the nonmoving party, there are no genuine issues of material fact and the

movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). The movant

bears the initial burden of demonstrating both the absence of a genuine issue of material

fact and his or her entitlement to judgment as a matter of law. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once this initial burden is met, the nonmoving party must then

set forth, by affidavit or other rebuttal evidence, specific facts showing that a genuine

issue of material fact actually exists. Grey v. City of Oak Grove, Mo., 396 F.3d 1031,

1034 (8th Cir. 2005); FED. R. CIV. P. 56(e). To satisfy this burden, the nonmoving party

must “do more than simply show there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

“[T]he mere existence of some alleged factual dispute between the parties will not defeat



1
 Pursuant to Local Rule 7-4.01(E), Roper says paragraphs 6, 7, 17, 18, 19, and 64 of his statement
of facts should be deemed admitted because “plaintiff’s responses are blanket denials with no
refences to any portion of the record to support the denials.” Indeed, in responding to those
paragraphs, plaintiff said, simply, “denied” without further comment or citation. Mere denials such
as this are insufficient and, thus, “the Court must deem [] the defendant[‘s] facts admitted.” Taylor
v. Phillips, 2014 WL 241441 at *3 (E.D. Mo. Jan. 22, 2014).

                                                 3
an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Scott v. Harris, 550 U.S. 372, 380 (2007)

(quoting Anderson, 477 U.S. at 247-248). Thus, “when opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no reasonably jury

could believe it, a court should not adopt that version of the facts for purposes of ruling

on a motion to dismiss.” Id. Moreover, even when a dispute is genuine—such that a jury

could reasonably favor either side—it must also be the case that the disputed facts are

material in that they “might affect the outcome of the suit under the governing law.”

Anderson, 477 U.S. at 248.

III. ANALYSIS

       Resolution of this case comes down to the issue of causation. In all negligence

cases, including claims for contribution based on negligence, “Missouri courts require the

plaintiff to prove the defendant’s acts were both the actual and proximate cause of the

plaintiff’s damages.” Tharp v. St Luke’s Surgicenter-Lee’s Summit, LLC., -- S.W.3d --,

2019 WL 925542 at *5 (Mo. banc Feb. 26, 2019); see also Travelers Property Cas. Co.

of America v. Manitowoc Co., Inc., 389 S.W.3d 174, 179 (Mo. banc. 2013). “The test for

actual cause asks whether the plaintiff would have been injured but for some conduct on

the defendant's behalf.” Tharp, -- S.W.3d --, 2019 WL 925542 at *5. This “but for”

causation standard refers to the evaluative tool used to “exclude items that are not causal

in fact.” Callahan v. Cardinal Glennon Hosp., 863 S.W.2d 852, 865 (Mo. banc. 1993).

On the other hand, “[p]roximate cause, also known as legal cause, means ‘the injury must

be a reasonable and probable consequence of the act or omission of the defendant.’”

                                              4
Tharp, -- S.W.3d --, 2019 WL 925542 at *5 (quoting Callahan, 863 S.W.2d at 865).

“Proximate cause inquires into the scope of foreseeable risk created by the defendant's act

or omission.” Id. (quoting Nail v. Husch Blackwell Sanders, LLP, 436 S.W.3d 556, 563

(Mo. banc 2014)). “The proximate cause requirement ensures events that are ‘too far

removed from the ultimate injury or damage’ do not provide a basis for liability even if

they are causal in fact.” Id. (quoting Callahan, 863 S.W.2d at 865). Proximate causation

“requires that the injury be natural and probable” as opposed to “surprising, unexpected,

or freakish.” Sanders v. Ahmed, 364 S.W.3d 195, 210 (Mo. banc 2012). The Missouri

Supreme Court stresses the difference between proximate causation and cause-in-fact in

this extreme way: “carried to the ridiculous, ‘but for’ the mother and father of the

defendant conceiving the defendant and bringing him into this world, the accident would

not have happened. Obviously, this is not a basis for holding the mother and father

liable.” Callahan, 863 S.W.2d at 865.

       In this case, plaintiff argues

       [I]t was reasonably foreseeable that conducting a negligent repair could
       result in breaking the crossmember of the Beelman truck, and that such
       damage would prevent the safe operation of the truck on the interstate
       highway. As a result, the truck would need to remain parked to wait for
       further assistance, posing a hazard to other motorists on the roadway.

       Thus, plaintiff says, Roper “set in motion” events that led to Richmond’s injury

and White’s death. Phrased differently, it is plaintiff’s contention that but for Roper’s

breaking of the crossmember, Fournie would not have ended up on the side of the road;

and but for Fournie’s decision to pull of on the side of the road, Richmond would not

have had the ability to run her car into his tractor-trailer. These purely factual

                                               5
underpinnings are largely admitted—Roper makes no serious argument that he was not

part of the “but for” cause of injury here. Yet, as the Missouri Supreme Court cautions,

that is not the end of the inquiry. “Proximate cause requires something in addition to the

‘but for’ causation test.” Id. (emphasis added); see also Harvey v. Washington, 95 S.W.3d

93, 96 (Mo. banc 2003) (referring to “but for” causation as “the minimum causation

because it merely proves that defendant’s conduct is causally connected to the plaintiff’s

injury”).

       And that is where Roper’s counter-argument comes in. As he explains it, even if

his act of breaking the crossmember of the tractor-trailer led to the condition of it being

parked on the shoulder of I-55, “plaintiff must still show the alleged breach”—that is,

Roper’s negligent breaking of the crossmember—“was not so far removed from the

ultimate injury or damage so as to make the defendant’s liability unreasonable.” In

highlighting the attenuated nature of plaintiff’s liability theory, Roper explains

       Essentially, plaintiff argues that due to the damaged crossmember, Roper
       should have foreseen that Richmond would be exceeding the speed limit
       while driving on the interstate, should have foreseen that the roadway would
       have been wet, should have foreseen that Richmond’s tires would lack a safe
       amount of tire tread and depth, should have foreseen that the unidentified 18-
       wheeler would have merged into Richmond’s lane, should have foreseen that
       Richmond would respond by swerving, and should have foreseen that
       Richmond would lose control of her vehicle at that precise moment and strike
       the Beelman tractor-trailer parked on the shoulder of the interstate.

As Roper suggests, proximate causation is intended to absolve one of liability where the

theory against them—even if factually sound under the but-for test—is otherwise so

attenuated as to be deemed “unfair” punishment. Heffernan v. Reinhold, 73 S.W.3d 659,

664 (Mo. App. E.D. 2002).

                                              6
       This Court agrees with Roper that his negligent conduct of breaking the

crossmember of Fournie’s tractor-trailer was too far removed from the accident causing

Richmond’s injuries and White’s death as to be considered a “natural and probable”

cause of that accident. Sanders, 364 S.W.3d at 210. To be clear, plaintiff’s theory rests

not on the idea that the broken crossmember caused Fournie’s tractor-trailer to lose

control; rather, the theory is that the broken crossmember simply led to Fournie’s tractor-

trailer being stalled on the side of the road in the wrong place, at the wrong time. In other

words, Roper created a condition for the accident to happen. But, “[i]f a prior and remote

cause does nothing more than give rise to an occasion by which an injury is made

possible, and there intervenes between that cause and the injury a distinct and unrelated

cause of injury, a negligence action does not lie, even though the ‘but-for’ test is

satisfied.” Silva v. Constr. & Abatement Servs., Inc., 238 S.W.3d 679, 682 (Mo. App.

W.D. 2007).

       That is the case here. Factors having nothing to do with Roper or the

roadworthiness of Fournie’s tractor-trailer came into play—Richmond’s speeding, the

poor maintenance of her tires with minimal tread, the wet weather conditions, and the fact

that another, unidentified tractor-trailer pulled in front of her on the highway. The parties

do not dispute that Richmond initially lost control of her vehicle for reasons having

nothing to do with Roper or the parked tractor-trailer. Under these circumstances, the

accident was not the natural and probable consequence of Roper’s negligence. His

negligence was too far removed from the accident, and thus proximate cause cannot be

established here.

                                              7
IV. CONCLUSION

        Accordingly,

              IT IS HEREBY ORDERED that defendant Matthew Roper’s motion for

summary judgment (#28) is GRANTED. There being no remaining parties or causes of

action pending, an order of judgement shall follow.

              IT IS FURTHER ORDERED that all other pending motions are denied as

moot.

        So ordered this 16th day of October 2019.




                                                STEPHEN N. LIMBAUGH, JR.
                                                UNITED STATES DISTRICT JUDGE




                                            8
